Confirming report of Board of Bar Commissioners.
This matter is before us for final judgment based on the findings and award of the Board of Commissioners of the Kentucky State Bar Association. The award recommends that the respondent, Louis F. Brown, be suspended from the practice of law for a period of three years.
After the report of the commissioners was filed in this court, a rule was issued and served on respondent to show cause, if any, why the award should not be enforced. Respondent has filed no exceptions to the report of the Board of Commissioners and no response to the rule.
We have examined the record and find nothing to indicate that respondent has not had an ample opportunity to present evidence in his own behalf, and it is manifest that the recommendation of the Board of Commissioners is supported by sufficient evidence.
It is therefore ordered that the report of the Board of Bar Commissioners be, and it is hereby, confirmed; and that the respondent, Louis F. Brown, be, and he is hereby, suspended from the practice of law in this state for the period of three years from this date.
Whole Court sitting. *Page 172